Citation Nr: 0303550	
Decision Date: 02/28/03    Archive Date: 03/05/03

DOCKET NO.  98-17 897	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for balanitis. 

(The issue of entitlement to service connection for a nasal 
disorder will be addressed in a later decision.) 



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel  



INTRODUCTION

The veteran served on active duty from February 1962 to March 
1966.  

This case was previously before the Board of Veterans' 
Appeals (hereinafter Board) on appeal from adverse action by 
the Department of Veterans Affairs (hereinafter VA) Regional 
Office in Montgomery, Alabama, (hereinafter RO).  The 
development with respect to the issue adjudicated in this 
decision requested by the Board in its August 2001 remand has 
been accomplished, and this issue is now ready for appellate 
review. 
 
The Board is undertaking additional development on the issue 
of entitlement to service connection for a nasal disorder 
pursuant to authority granted by 67 Fed. Reg. 3,099, 3,104 
(Jan. 23, 2002) (codified at 38 C.F.R. § 19.9(a)(2)).  When 
it is completed, the Board will provide notice of the 
development as required by Rule of Practice 903.  (67 Fed. 
Reg. 3,099, 3,105 (Jan. 23, 2002) (codified at 38 C.F.R. § 
20.903.)  After providing the notice and reviewing any 
response thereto, the Board will prepare a separate decision 
addressing this issue. 
 

FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the issue addressed in this decision 
has been obtained by the RO. 

2.  There is no competent medical evidence linking current 
pathology or symptomatology to balanitis incurred during 
service. 



CONCLUSION OF LAW

The veteran does not have a current disability as a result of 
balanitis incurred during service.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. §§ 3.102, 3.303 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Applicability of the Veterans Claims Assistance Act

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA) codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West Supp. 2002) and implementing 
regulations 66 Fed. Reg. 45, 620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.316(a).  The VCAA eliminates the concept of a well-
grounded claim, redefines the obligations of VA with respect 
to the duty to assist, and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  The VCAA 
also includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The VCAA is applicable to all claims filed 
on or after the date of enactment, November 9, 2000, or filed 
before the date of enactment and not yet final as of that 
date.  VCAA; see also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  In this case, the Board finds that the VA's duties, 
as set out in the VCAA, have been fulfilled.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  VCAA codified as amended at 38 U.S.C.A. §§ 5102 and 
5103.  The veteran was notified of the evidence required for 
a grant of his claim by a rating decision dated in September 
1998, statement of the case dated in November 1998, and 
supplemental statement of the case dated in October 2002. The 
Board concludes that the discussion therein adequately 
informed the veteran of the information and evidence needed 
to substantiate his claim, thereby meeting the notification 
requirements of the VCAA.  Thus, there is no outstanding duty 
to inform the veteran that any additional information or 
evidence is needed.  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  VCAA codified 
as amended at 38 U.S.C.A. § 5103A.  The necessary evidence, 
to include the service medical records, numerous VA clinical 
records, and a medical opinion dated in February 2002 as 
requested by the Board in its August 2001 remand, has been 
obtained by the Board, and there is no specific reference to 
any other pertinent records that need to be obtained.  The 
Board notes that a June 2001 letter notified the veteran of 
the provisions of the VCAA, and of the type of information, 
including medical or lay evidence, not previously provided to 
the Secretary necessary to substantiate the claim.  This 
letter also essentially explained which portion of that 
information and evidence, if any, is to be provided by the 
claimant and which portion, if any, the Secretary, in 
accordance with section 5103A of this title and any other 
applicable provisions of law, will attempt to obtain on 
behalf of the claimant.  See Zeugner-Maynard v. Principi, No. 
01-1738 (U.S. Vet. App. January 23, 2003); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002). 
As such, the Board finds that the development requirements of 
the VCAA have also been met.  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991).  The Board concludes that VA has satisfied its 
duties, as set out in the VCAA, to notify and to assist the 
veteran with respect to the issue adjudicated in this 
decision.  Thus, the Board finds that further development is 
not warranted. 


II  Legal Criteria/Analysis

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is 
in relative balance with the weight of the "negative" 
evidence against the claim.  The appellant prevails in either 
event.  However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  

Service connection may be granted for a disability resulting 
from injury or disease incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.
 
Absent any independent supporting clinical evidence from a 
physician or other medical professional, "[t]he veteran's 
own statements expressing his belief that his disabilities 
are service connected . . . are not probative."  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).   

With the above criteria in mind, the relevant evidence will 
be summarized.  The  service medical records reflect that the 
veteran was circumcised during service in October 1963.  At 
that time, the diagnosis was chronic balanitis.  In February 
1964, the veteran voiced complaints of a discharge with 
burning with urination.  Service medical records dated in 
1965 also reflected uretheral discharge.  The November 1965 
separation examination did not reflect a genitourinary 
disorder.  A January 1966 service medical record reflected 
complaints of burning with urination, and the impression was 
cystourethritis.

Following separation from service, a March 1970 rating 
decision granted service connection for pyelonephritis.  This 
service-connected genitourinary disorder has been 
recharacterized as renal dysfunction with hypertension since 
an April 1980 rating decision.  Hematuria and other 
genitourinary complaints were reflected on VA clinical 
reports beginning in the early 1980s.  VA treatment for 
diabetes beginning in the early 1980s was also demonstrated.  
In this regard, one of the veteran's contentions is that 
balanitis is the result of diabetes, and he submitted 
extracts from medical treatises in August 1998 in an attempt 
to support this assertion.  As service connection for 
diabetes is not in effect, service connection for balanitis 
as "secondary" to diabetes cannot be granted.  

A May 1999 VA examination reflected a long history of 
recurrent urinary infections.  The clinical history contained 
in the claims file was reviewed by the physician who 
conducted the February 2002 VA examination pursuant to 
instructions from the Board.  Following the examination, the 
diagnosis was "urinary tract infections, remote, possibly 
due to balanitis."  The examiner indicated that the 
infection was in "the past," and that the veteran had not 
had any chronic or transitory symptomatology since his 
circumcision.  Most importantly, he also stated as follows:  

It is unlikely that any current 
genitourinary disorder is the result of 
complaints in the service.  There is no 
medical possibility of present urinary 
tract disease to be linked to the 
service. 

Turning to an analysis of the veteran's claim, the Board 
notes initially that the service-connected disability 
attributed to renal dysfunction with hypertension is rated 
under a diagnostic code pertaining to genitourinary 
disorders, namely 38 C.F.R. § 4.115b, DC 7504.  Service-
connected symptomatology included under this diagnostic code 
includes that attributable to urinary tract infections.  
Thus, the issue becomes whether there is any current 
additional symptomatology for which service connection should 
be granted that is the result of in-service balanitis and is 
not reflected by the 30 percent rating currently assigned 
under DC 7504.  In making this determination, the Board must 
bear in mind that "the rating schedule may not be employed 
as a vehicle for compensating a claimant twice (or more) for 
the same symptomatology; such a result would overcompensate 
the claimant for the actual impairment of his earning 
capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993) 
38 C.F.R. § 4.14 (1995).  

While balanitis was demonstrated during service, this 
appeared to resolve without sequela, as demonstrated by the 
negative service separation examination.  Given this 
evidence, the conclusion listed above following the February 
2002 VA examination finding no relationship between a current 
genitourinary disorder and service, and the fact that there 
is no competent evidence of record linking a current 
disability to the balanitis demonstrated in service, the 
Board concludes that the probative weight of the "negative" 
evidence exceeds that of the "positive."  Espiritu, 2 Vet. 
App. at 492, 495 (1992).  As such, the claim for service 
connection for balanitis must be denied.  Gilbert, 1 Vet. 
App. at 49.


ORDER

Entitlement to service connection for balanitis is denied.  


	                        
____________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

